DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/15/2021, 11/29/2021, and 6/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 2013/0195248 A1) in view of Nariyuki (US 2019/0380664 A1).

Regarding claim 22, Rothschild teaches an x-ray imaging apparatus (Figs.1 and 4), including:
a) an x-ray source module 102 configured to output source x-rays 106; and
b) a pencil-beam-forming module 108 that is selectively attachable to and detachable from the x-ray source module 102 (par.0041), the pencil-beam-forming module 108 being configured to receive the source x-rays 106 and to output a scanning pencil beam when attached to the x-ray source module 102 (Fig.1).
Rothschild does not specifically disclose a safety interlock configured to stop the x-ray source module from outputting source x-rays in continuous operation upon a detachment of the pencil-beam-forming module from the x-ray source module.
Nariyuki teaches the practice of providing a safety interlock on an x-ray source module 10 such that when a detachable collimator module 20 is detached from the x-ray source module 10, emission of radiation in continuous operation is stopped (par.0067).  In this manner, accidental radiation exposure is minimized.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Rothschild to include a safety interlock configured to stop the x-ray source module from outputting source x-rays upon a detachment of the pencil-beam-forming module from the x-ray source module in order to improve operator and bystander safety through minimizing the risk of radiation exposure, as recommended by Nariyuki.

Allowable Subject Matter
Claims 1-21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art neither teaches nor reasonably suggests an x-ray imaging apparatus, or a method of x-ray imaging, having a beam forming module configured to output x-rays from an x-ray source forming part of the beam forming module, selectively, in a scanning-pencil-beam format and in a stationary, wide-area beam format, as required by the combination as claimed in each of claims 1, 17, 18 and 23, where it is understood that a “wide-area beam format” includes cone beams and the various modifications thereof as understood in the art (see pars.0098-0099 of the Specification).
The prior art in general does not teach the need, or capability, of switching between a scanning pencil beam and a cone beam.  For example, Rothschild (cited above) teaches that the beam forming module may be removed such that the device switches between a scanning-pencil-beam format and a fan beam format (par.0041).  US patent documents to Yang (see attached PTO-892) also teach a device that selects between a scanning-pencil-beam format (Fig.5) and a stationary fan beam format by selectively removing a second collimator 130 (Fig.4), and Bjorkholm (US 6,272,206 B1) teaches selective switching between a scanning pencil beam and a stationary fan beam simply by rotating a collimator drum to different rotational positions.  Further still, US patent documents to Unger (see attached PTO-892) teach a removable collimator for switching between a fan beam (Figs.1-3) and a cone beam (Fig.4).
There does not appear to be any need, absent the benefit of Applicants’ disclosure, to have an x-ray imaging system capable of selectively switching between a scanning pencil beam mode of operation and a stationary cone beam mode of operation.
Similarly, the prior art of record neither teaches nor reasonably suggests an x-ray imaging apparatus having an x-ray source module configured to output source x-rays, and an x-ray beam mode selection interface configured to enable a user to select a scanning, pencil-beam-forming mechanical arrangement that is configured to form the source x-rays into a scanning pencil beam and to select, alternatively, a stationary, wide-area x-ray beam forming mechanical arrangement that is configured to form the source x-rays into a stationary, wide-area beam, as required by the combination as claimed in claim 24.

Claims 2-16 and 19-21 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chen (CN 108318512 A) teaches the practice of providing a scanning pencil beam and a stationary fan beam simultaneously (Figs.1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884